Citation Nr: 1532391	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increased evaluations for a service-connected left knee disability, to include left patellar subluxation/dislocation currently rated as 20 percent disabling, left knee patellofemoral syndrome currently rated as 10 percent disabling and associated plantar fasciitis, left foot, currently rated as 10 percent disabling.

2. Entitlement to increased evaluations for a service-connected right knee disability, to include right patellar subluxation/dislocation currently rated as 10 percent disabling, right knee patellofemoral syndrome currently rated as 10 percent disabling and associated plantar fasciitis, right foot, currently rated as 10 percent disabling.

3. Entitlement to an increased initial evaluation for a left shoulder disorder currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1993.

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2011, the Veteran had a hearing before a Decision Review Officer at the RO.  A transcript of the proceeding is associated with the electronic claims file.

In May 2014, the Board remanded the claims for further development, to include providing the Veteran new VA examinations and giving him the opportunity to provide authorization to VA to obtain additional private treatment records or to provide them himself.  Overall, the Board finds that the RO complied with the remand directives and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for headaches, to include as secondary to a service-connected left shoulder disorder, has been raised by the record.  See June 2011 RO Hearing Transcript. It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has been manifested by pain and stiffness with flexion at worst to 125 degrees and extension to 0 degrees with moderate patellar subluxation; ankylosis, dislocation of the cartilage, and impairment of the tibia or fibula were not shown; no more than moderate functional impairment was found to be due to plantar fasciitis associated with the left knee condition. 

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by pain and stiffness with flexion at worst to 120 degrees and extension to 0 degrees with slight patellar subluxation; ankylosis, dislocation of the cartilage, and impairment of the tibia or fibula were not shown; no more than moderate functional impairment was found to be due to plantar fasciitis associated with the right knee condition.

3.  Throughout the appeal period, the Veteran's left shoulder disorder has been manifested by flexion at worst to 160 degrees and abduction at worst to 155 with pain on movement; arm motion limited at the shoulder level, ankylosis, fibrous union, nonunion or loss of head of the humerus were not shown.


CONCLUSIONS OF LAW

1. The criteria for disability ratings in excess of those currently assigned for a service-connected left knee disability with associated plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263, 5284 (2014).

2.  The criteria for disability ratings in excess of those currently assigned for a service-connected right knee disability with associated plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263, 5284 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for a service-connected left shoulder disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a February 2010 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  In a November 2012 Statement of the Case, the RO outlined the criteria considered for rating the disabilities on appeal pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, VA treatment record and private treatment records.  The Board recognizes that records from Manchester Memorial Hospital were referenced in the May 2014 remand and do not appear in the claims file.  In July 2014, the RO sent the Veteran a letter asking him to provide authorization for VA to help him obtain any outstanding private records or to provide them himself.   As of this time, the Veteran has not provided any additional authorizations and VA has satisfied its duty to assist with development of the record.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations of record were adequate because they were based on a physical examination and the examiner considered the Veteran's subjective complaints.  The examinations reports provide the medical information needed to address the rating criteria relevant to the appeal.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

(a) Knee Disabilities with Associated Plantar Fasciitis

In August 1993, service connection was granted for a bilateral knee disorder  with associated foot disorder.  Noncompensable ratings were assigned.

In the Board's May 2014 decision, the Board concluded that throughout the appeal period, the Veteran's left knee and right knee patellofemoral syndrome with intermittent plantar fasciitis had been productive of functional loss due to painful motion pursuant to DeLuca, supra.  Separate 10 percent ratings were granted.  The Board referenced the most recent VA examination dated in April 2010 where the Veteran was assessed with bilateral patellofemoral syndrome that encompassed "mild functional impairment due to knee pain."  The Board remanded the claim for a new knee examination and a foot examination to determine the current severity of the Veteran's knee disability with associated plantar fasciitis  pursuant to the Rating Schedule.

The diagnostic codes relevant to the knee include DCs 5256 - 5263.  Ankylosis of the knee is rated under DC 5256.  Pursuant to DC 5257, recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent under DC 5258.  Pursuant to DC 5259, when semilunar cartilage has been removed from a knee, and the knee is symptomatic, a 10 percent rating is assigned.  Under 5260, limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  Under DC 5261, limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

When a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (2004).  

Diagnostic Codes (DCs) 5276-5284 can be used to evaluate disabilities of the feet.  
Diagnostic Code 5284 provides criteria for rating other foot injuries such as plantar fasciitis that does not have its own specific rating criteria. A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  

At an August 2014 examination, slight recurrent patellar subluxation/dislocation was noted in the right knee and moderate patellar subluxation/dislocation was noted in the left knee.  Cracking and popping were noted in the left knee and it was indicated his knee hurt when he went up and down a flight of stairs.  He indicated pain on kneeling and that he was unable to run or to walk more than 20 to 30 minutes.  He indicated that his knee felt stiff and swollen such that he could not do long drives.  The Veteran indicated that his right knee was better than his left knee until two years prior when he tried to retrieve a ping pong ball and felt his right knee pop.  He indicated that he had an ACL tear and required physical therapy that reportedly did not help.  It was noted the Veteran used a brace for stability of both knees.  X-rays of the knees were unremarkable.

At the August 2014 examination, range of motion testing of the right knee revealed flexion to 120 degrees without painful motion.   Extension was to 0 degrees without painful motion.   Left knee range of motion testing revealed flexion to 125 degrees without painful motion.  Extension was to 0 degrees without painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no indication of additional limitation in range of motion following repetitive use.  It was indicated the Veteran took pain medication with no ill effect. 
The Veteran also underwent an examination of his feet in August 2014.  An x-ray was unremarkable.  Plantar fasciitis was noted and the Veteran indicated his feet were constantly painful and that he had difficulty finding the right shoes.  He reported that orthotics helped some.  The Veteran described throbbing, tingling, burning and sharp pain that made walking or standing for prolonged periods difficult.  The examiner indicated the Veteran had pain on manipulation of his feet.  There were no characteristic calluses or swelling noted.  The Veteran noted extreme tenderness of the plantar surfaces on both feet.  Excess fatigability, pain on movement and pain on weight-bearing were noted as contributing to functional loss.  Hallux valgus, hallux rigidus and pes cavus were not noted.  It was indicated the Veteran had mild to moderate functional impairment caused by his plantar fasciitis.

Based on the evidence, the Board finds that the current ratings for the Veteran's bilateral knee disabilities with associated plantar fasciitis are properly assigned.  

Currently, the Veteran does not have limitation of motion in his knee that is severe enough to obtain a compensable rating based on flexion or extension.  The Veteran is being compensated for his pain through a 10 percent rating for each knee due to  functional loss.  The 10 percent rating in effect for slight patellar subluxation in the right knee and the 20 percent rating in effect for moderate patellar subluxation in the left knee compensate for symptomatology clearly shown at the August 2014 examination.  For a higher rating to be assigned under DC 5257, more severe recurrent subluxation or lateral instability would have to be demonstrated on examination.  There is no evidence of ankylosis, dislocation of cartilage , impairment of the tibia or fibula or genu recurvatum.  

As for the Veteran's plantar fasciitis that is associated with his bilateral service-connected knee disabilities, the most recent examination indicates that the Veteran's symptoms are mild to moderate.  Resolving doubt in the Veteran's favor, a 10 percent rating was assigned for a moderate foot disability.  The evidence does not reflect that the disability is moderately severe or severe and, as such, under the Rating Schedule, a higher rating is not warranted at this time.


(b) Left Shoulder Disorder

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula). 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I. With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder. Id.

Under DC 5201, involving limitation of motion, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.

Currently, the Veteran is assigned a 10 percent rating for functional loss due to pain under DC 5203.

The Veteran underwent an examination of his shoulder in July 2010.  He reported intermittent stiffness.  He denied weakness, swelling, heat, redness, instability, locking, fatigability or lack of endurance.  He indicated mild pain with above the shoulder activities such as changing a light bulb.  Range of motion was noted to be normal.  The examiner diagnosed a likely left shoulder strain with no joint abnormality noted on x-ray. 

At an August 2014 shoulder examination, the examiner identified shoulder strain and tendinitis.  The Veteran complained of left arm discomfort and that he had problems with shoveling at his current job.  He indicated he experienced pain with sleep that would wake him up in the night.  He indicated experiencing constant achiness.  On x-ray, there was no radiographic evidence of acute fracture or dislocation; the joint spaces showed no significant findings; there was no aggressive bone destruction and the soft tissues were unremarkable.  Range of motion testing revealed flexion to 160 degrees with painful motion beginning at 160 degrees.  Abduction was to 155 degrees with painful motion beginning at 155 degrees.  Pain was not additionally limited after repetitive motion, although there was pain.  Localized tenderness on palpation was noted as was guarding.  

Here, there is no evidence of ankylosis in the shoulder.  As such, a rating under DC 5200 is not appropriate in this case.  The Veteran's limitation of motion is not compensable under DC 5201 and as such, a rating under that diagnostic code is not appropriate at this time.  There is no indication that the there is impairment of the humerus, to include loss of head, nonunion, fibrous union or recurrent dislocation.  As such, a rating under DC 5202 is not appropriate.  The Board finds that the rating assigned under DC 5203 that takes into account pain that causes functional loss in the absence of x-ray findings of other disability in the shoulder is an appropriate rating and supported by the medical and lay evidence of record at this time.

III. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's service-connected bilateral knee disabilities with associated plantar fasciitis or his service-connected left shoulder disorder are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher schedular ratings available, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  At his August 2014 examinations, it was noted the Veteran had been employed in waste management and that his disabilities did affect his ability to throw trash bags and continued to affect his ability to shovel asphalt as required by his current job; however, there was no evidence that the Veteran was precluded from maintaining gainful employment on account of his service-connected knee and shoulder disabilities.  Based on this, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.  


ORDER

Entitlement to increased evaluations for a service-connected left knee disability, to include left patellar subluxation/dislocation, left knee patellofemoral syndrome and associated plantar fasciitis, left foot is denied.

Entitlement to increased evaluations for a service-connected right knee disability, to include right patellar subluxation/dislocation, right knee patellofemoral syndrome and associated plantar fasciitis, right foot is denied.

Entitlement to an increased initial evaluation for a service-connected left shoulder disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


